Exhibit 10.4
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement” or the “Employment Agreement”)
is by and among Neenah Foundry Company, a Wisconsin corporation (“Employer”),
Neenah Enterprises, Inc. (formerly ACP Holding Company), a Delaware corporation
(“NEI”), and Jeffrey S. Jenkins (“Executive”).
WITNESSETH:
     WHEREAS, Executive possesses knowledge and skills that will contribute to
the successful operation of Employer’s business;
     WHEREAS, the Employer desires to enter into this Employment Agreement with
Executive, and Executive is willing to enter into this Employment Agreement with
Employer upon the terms and subject to the conditions set forth herein.
     NOW, THEREFORE, intending to be legally bound, Employer agrees to employ
Executive, and Executive hereby agrees to be employed by Employer, upon the
following terms and conditions:
ARTICLE I
EMPLOYMENT
     1.01 Position. Employer hereby agrees to employ Executive as Employer’s
Corporate Vice President-Finance, Treasurer, Secretary and Interim Chief
Financial Officer in accordance with the transition plan described below, and
Executive hereby agrees to such employment and will devote such Executive’s full
business time and attention to the business and affairs of the Company Group and
the performance of Executive’s duties in such capacity and such other duties as
may be assigned to Executive from time to time by and under the supervision and
direction of the board of directors of Employer (the “Board”), or its designated
representative. On March 19, 2008, the Board appointed Executive as Interim
Chief Financial Officer of Employer and NEI to implement the following
transition plan: Executive will assume the role of principal financial officer
and principal accounting officer of Employer and NEI following the filing of the
Employer’s and NEI’s quarterly report on Form 10-Q for the quarter ending
March 31, 2008, which is expected to be filed by May 15, 2008. Until that time,
Gary W. LaChey, who is currently Corporate Vice President-Finance, Treasurer,
Secretary and Chief Financial Officer, will remain as the principal financial
officer and principal accounting officer of Employer and NEI. After that time,
Mr. LaChey will transition into a consulting role and he will no longer be an
officer of Employer, NEI or any other company in the Company Group. Effective
April 1, 2008 (the “Effective Date”), Executive will begin working with
Mr. LaChey and preparing to assume his duties. After the filing of the
above-referenced quarterly report on Form 10-Q, Executive will become the
Corporate Vice President-Finance, Treasurer, Secretary and Interim Chief
Financial Officer. Executive’s office will be located in the corporate
headquarters in Neenah, Wisconsin; travel will be required as necessary to serve
the needs of the Company Group.

1



--------------------------------------------------------------------------------



 



     1.02 Term. The period from the Effective Date until the Executive’s
Termination Date is referred to herein as the “Employment Period.”
     1.03 Cash Compensation. During the Employment Period, Executive will
receive a minimum base salary of $230,000 per year (as adjusted from time to
time, the “Base Salary”). The Base Salary shall be paid by Employer in regular
installments in accordance with Employer’s general payroll practices (as in
effect from time to time) and shall be subject to customary withholding. The
Base Salary may be increased (but not decreased) at any time and from time to
time by action of the Board or any committee thereof having authority to take
such action. If Executive is named Chief Financial Officer after the interim
period ending on December 31, 2008, Executive’s Base Salary will be benchmarked
using independent salary survey sources consistent with the process for
determining the compensation of other senior executives of the Company Group. In
addition to the Base Salary, Executive shall be eligible to receive an annual
bonus determined in accordance with the annual incentive plan of the Company
Group as in effect from time to time. Executive’s bonus for the fiscal year
ending September 30, 2008 shall be the higher of $50,000 or Executive’s annual
incentive award determined under the Company’s annual incentive compensation
plan in place for the fiscal year ending September 30, 2008. For purposes of
calculating Executive’s annual incentive award for the fiscal year ending
September 30, 2008, the Executive’s target bonus will be equal to 35% of
Executive’s Base Salary. For subsequent fiscal years, Executive’s target bonus
will be equal to 35% of Executive’s Base Salary with the amount based on
Executive’s performance and the performance of the Consolidated Company versus
predetermined initial goals established by the Compensation Committee of the
Board. Executive’s performance goals would be similar to those of other senior
executives of the Consolidated Company and may include goals that are specific
to his position.
     1.04 Executive Benefits. During the Employment Period, the coverages and
benefits provided to Executive pursuant to employee benefit plans, policies,
programs or arrangements maintained by Employer or any other member of the
Consolidated Company shall be no less favorable than the plans, policies,
programs and arrangements provided to other senior executives of the
Consolidated Company. During the Employment Period, until Executive relocates to
the Neenah, Wisconsin area or March 31, 2009, whichever is earlier, Employer
will provide Executive suitable temporary housing at its expense. After
March 31, 2009, if Executive has not already permanently relocated to the
Neenah, Wisconsin area, Executive will be responsible for his own temporary
living arrangements until Executive can complete his permanent relocation to the
Neenah area. Employer’s relocation policy will apply to Executive’s permanent
relocation to the Neenah area. During the Employment Period, until Executive
relocates to the Neenah, Wisconsin area or March 31, 2009, whichever is earlier,
Employer will provide Executive reimbursement to offset the reasonable cost of
air travel between Employer’s headquarters in Neenah and Executive’s home in
Nebraska.
     1.05 Reimbursement. Employer shall reimburse Executive for all reasonable
expenses incurred by Executive in the course of performing Executive’s duties
under this Agreement that are consistent with the policies of Employer in effect
from time to time with respect to travel, entertainment and other business
expenses, subject to the requirements of Employer with respect to reporting and
documentation of such expenses. All reimbursement requests must be submitted

2



--------------------------------------------------------------------------------



 



within 6 months of Executive’s Termination Date and will be reimbursed within
12 months of Executive’s Termination Date.
     1.06 Severance Plan. If the Employment Period is terminated, Executive
shall receive the severance payments and benefits to which Executive is entitled
pursuant to the Severance Plan (as defined below). Executive represents and
certifies that Executive has carefully reviewed this Agreement and the Company’s
Amended and Restated 2003 Severance and Change of Control Plan (the “Severance
Plan”), a copy of which is attached as Exhibit A hereto. With respect to
Executive, the definitions of the term “Good Reason” in this Employment
Agreement and in the Severance Plan shall also include a change in the identity
of the Chief Executive Officer, prior to January 1, 2010, that has a material
adverse impact on the position of Interim Chief Financial Officer or Chief
Financial Officer. For purposes of Section 4(a) of the Severance Plan, “Payout
Period” will be 1.0 years and “Severance Multiple” will be 1.0, and for purposes
of Section 4(b) of the Severance Plan, “Change of Control Multiple” will be 2.0.
However, in order for the Executive to receive the “Severance Payments” and
benefits or “Change of Control Payment” and benefits outlined in this
Section 1.06 and the Severance Plan, the Executive will be required to execute,
return in a timely manner, and not revoke a full and final release of all claims
in a manner and form substantially similar to the Full and Final Release of
Claims which is attached hereto as Exhibit B.
ARTICLE II
EQUITY COMPENSATION
     2.01 Equity Incentive Plan Grants. Executive shall be eligible to
participate in and receive grants under the equity incentive plan of the Company
Group as in effect from time to time (the “Equity Incentive Plan”), if and to
the extent so selected to participate by the committee of the Board
administering the Equity Incentive Plan. In connection with Executive’s
appointment as Interim Chief Financial Officer, on March 19, 2008, the
Compensation Committee of the Board made a grant of 2,000 non-qualified stock
options to Executive pursuant to the Neenah Enterprises, Inc. Management Equity
Incentive Plan, in addition to the award of 7,000 non-qualified stock options
that was previously granted to Executive in January 2008.
     2.02 Acknowledgement of Securities Laws. Executive hereby acknowledges and
agrees that the shares of NEI Common Stock received pursuant to the Equity
Incentive Plan may or may not have not been registered pursuant to the
Securities Act or the securities laws of any state and may not be sold or
transferred in the absence of an effective registration statement or an
exemption from registration thereunder.
     2.03 Excise Payments. If the Employment Period is terminated by the
Consolidated Company other than for Cause or if Executive resigns for Good
Reason, in each case, in connection with a Change of Control, Executive shall
receive payment of an additional amount (the “Gross-Up Amount”) such that the
net amount retained by the Executive, after payment of (a) any excise taxes due
on the payment under Section 4999 of the Code or any corresponding or applicable
state law provision (“Excise Taxes”) and (b) any federal, state or local income
tax and any Excise Taxes due in respect of the Gross-Up Amount, shall equal that
payment. Any Gross-Up Amount paid under this Agreement shall be in addition to,
but not in duplication of, any Gross-Up Amount as defined in and paid under the
Severance Plan. Notwithstanding the

3



--------------------------------------------------------------------------------



 



foregoing or anything in the Severance Plan, Executive shall not receive a
payment pursuant to this paragraph or pursuant to the comparable provisions in
the Severance Plan if the payments to the Executive which are considered
Parachute Payments (as defined in Code Section 280G) do not exceed 330% of
Executive’s Base Amount (as defined in Code Section 280G), and in such event the
cash payments to the Executive pursuant to the Severance Plan shall be reduced
so that the payments to the Executive which are considered Parachute Payments do
not exceed 299% of the Executive’s Base Amount. The Gross-Up Amount shall be
paid 30 days after Executive’s Termination Date if NEI Common Stock is not
publicly tradable on an established securities market and 6 months after
Executive’s Termination Date if NEI Common Stock is publicly tradable on an
established securities market.
ARTICLE III
CONFIDENTIALITY PROVISIONS
     3.01 Confidential Information. Executive acknowledges that the information
and data obtained by Executive during his relationship with Employer concerning
the business or affairs of Employer (“Confidential Information”) are the
property of Employer. Therefore, Executive agrees that, except as required by
law or court order, Executive shall not during the “Employment Period” and
during the Restricted Period (defined below) and for an additional five
(5) years following the Restricted Period, disclose to any unauthorized person
or use for Executive’s own account any Confidential Information without the
prior written consent of the Board, unless and to the extent that the
aforementioned matters become generally known to and available for use by the
public other than as a result of Executive’s acts or omissions to act. Executive
shall deliver to Employer upon Executive’s resignation as an employee of
Employer or removal from such position, or at any other time Employer may
request, all memoranda, notes, plans, records, reports, computer tapes and
software and other documents and data (and copies thereof) relating to the
Confidential Information and the business of the Consolidated Company that
Executive may then possess or have under Executive’s control.
ARTICLE IV
COVENANTS
     4.01 Duties. Executive agrees to be a loyal employee of the Employer.
Executive agrees to devote his best efforts full-time to the performance of his
duties for Employer, and to give proper time and attention to furthering
Employer’s business; provided, however, that the Executive may (i) with the
Employer’s consent which shall not be unreasonably withheld, serve on industry,
trade, civic or charitable boards or committees, or (ii) manage personal
investments, as long as such activities do not interfere with the performance of
the Executive’s duties and responsibilities hereunder.
     4.02 Covenant Against Competition. Executive acknowledges that (i) the
principal business of the Consolidated Company is the manufacture, distribution
and sale of iron castings and steel forgings for the heavy municipal market and
iron casting components for the heavy duty truck non-engine drive train and HVAC
compressor markets, as well as engine blocks and heads for the automotive market
(collectively, the “Company Business”); (ii) the Company Business is national in
scope; (iii) Executive’s work for Employer and the Consolidated Company has
given and will continue to give him access to the confidential affairs and

4



--------------------------------------------------------------------------------



 



proprietary information of the Consolidated Company (collectively, “Confidential
Company Information”); (iv) the continued success of the Consolidated Company
depends in large part on keeping this information from becoming known to its
competitors; and (v) each of NEI and Employer would not have entered into this
Agreement but for the covenants and agreements set forth in this Article IV.
Accordingly, Executive covenants and agrees that:
          (a) During the period commencing on the date hereof and ending on the
first anniversary following the Employment Period (the “Restricted Period”),
Executive shall not in the United States of America, directly or indirectly,
own, operate, manage, control, participate in, consult with, advise, or
otherwise engage (including by himself, in association with any Person, or
through any Person) (i) in the Company Business; (ii) in any business that
otherwise competes with Employer or any other member of the Consolidated Company
as such businesses exist or are in process on the date of the termination of the
Employment Period; or (iii) become interested in any such Person (other than
Employer) as a partner, shareholder, principal, agent, consultant or in any
other relationship or capacity; provided, that Executive may own, directly or
indirectly, solely as an investment, securities of any such Person that are
traded on any national securities exchange if Executive (A) is not a controlling
person of, or a member of a group that controls, such Person, (B) does not,
directly or indirectly, own five percent (5%) or more of any class of securities
of such Person and (C) has no active participation in the business of such
Person.
          (b) Executive agrees that, except as required by law or court order,
during the Employment Period and during the Restricted Period and for an
additional five (5) years following the Restricted Period, Executive shall keep
secret and retain in strictest confidence, and shall not use for his benefit or
the benefit of others, except in connection with the business and affairs of
Employer and any other member of the Consolidated Company, all Confidential
Company Information including, without limitation, information with respect to
(i) prospective facilities, (ii) sales figures, (iii) profit or loss figures,
and (iv) customers, clients, suppliers, sources of supply and customer lists and
shall not disclose such Confidential Company Information to anyone outside of
the Consolidated Company except with the express written consent of the Board
and except for Confidential Company Information that is at the time of receipt
or thereafter becomes publicly known through no wrongful act of the Executive.
Executive shall deliver to Employer at the termination of the Employment Period,
or at any other time Employer may request, all memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(and copies thereof) relating to the Confidential Company Information, Work
Product (as defined below) or the business of Employer or any other member of
the Consolidated Company that he may then possess or have under his control.
          (c) During the Restricted Period, Executive shall not, without the
prior written consent of the Board, directly or indirectly, (i) induce or
attempt to induce any employee of Employer or any other member of the
Consolidated Company to leave the employ of Employer or such member of the
Consolidated Company, or in any way interfere with the relationship between
Employer or any other member of the Consolidated Company and any employee
thereof, or (ii) induce or attempt to induce any customer, supplier, licensee,
licensor, franchisee or other business relation of Employer or any other member
of the Consolidated Company to cease doing business with Employer or any member
of the Consolidated

5



--------------------------------------------------------------------------------



 



Company, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and Employer or any other
member of the Consolidated Company (including, without limitation, making any
disparaging statements or communications about Employer or any other member of
the Consolidated Company).
          (d) All inventions, innovations, improvements, developments, methods,
designs, analyses, drawings, reports, characters, props, molds and all similar
or related information (whether or not patentable) that relate to Employer’s or
any other member of the Consolidated Company actual or anticipated business,
research and development or existing or future products or services and that are
first conceived, developed or made by Executive while an employee of, or a
consultant to, Employer or any other member of the Consolidated Company
(collectively, “Work Product”) belong to Employer or any other member of the
Consolidated Company. Executive shall promptly disclose such Work Product to the
Board and perform all actions reasonably requested by the Board (whether during
or after the Employment Period) to establish and confirm such ownership
(including, without limitation, assignments, consents, powers of attorney and
other instruments) at Employer’s expense. Executive acknowledges and agrees that
upon termination of the Employment Period, or at the request of the Board from
time to time, Executive shall deliver all Work Product in his possession to
Employer.
     4.03 Nondisparagement. Employer shall instruct the directors, officers,
agents and representatives of members of the Company Group to not make (orally
or in writing) disparaging remarks about Executive. Executive shall not make
(orally or in writing) disparaging remarks about any member of the Company Group
or their directors and officers.
ARTICLE V
CERTAIN DEFINITIONS
     “Affiliate” means, in respect of any Person, any other Person who,
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with such Person. For purposes of this
definition, “control” (including the terms “controlled by” and “under common
control with”) when used in respect of any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract, or otherwise.
     “Base Salary” has the meaning given to such term in Section 1.03 hereof.
     “Board” has the meaning given to such term in Section 1.01 hereof.
     “Business Day” means any day excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the State of Wisconsin or is a day on which
the banking institutions located in Wisconsin are closed.
     “Cause” means, with respect to Executive, the occurrence of one or more of
the following events: (i) such Executive’s willful and material breach of, or
gross negligence or malfeasance in the performance of, Executive’s duties under
this Agreement; (ii) any material insubordination by Executive with respect to
carrying out the reasonable instructions of the Board; (iii) the conviction for,
or the entering of a guilty plea or plea of nolo contendere with respect to, a

6



--------------------------------------------------------------------------------



 



felony, the equivalent thereof or other crime with respect to which imprisonment
of more than one year is a possible punishment or that is expected to result in
Significant Injury; (iv) Executive’s breach of a fiduciary obligation to the
Consolidated Company or breach of any confidentiality or non-competition
obligation set forth herein; (v) any act of moral turpitude or willful
misconduct by Executive that (1) is intended to result in personal enrichment of
Executive or any related person at the expense of the Consolidated Company or
(2) is reasonably expected to result in Significant Injury; provided, however,
that Executive shall have 21 days (or such longer period as is reasonable under
the circumstances) after written notice by Employer of any such event
constituting “Cause” hereunder in which to cure any failure or default under
subsections (i) and (ii) that is curable.
     “Change of Control” means the consummation of any transaction or series of
related transactions, the result of which is that: (i) any Person or group
(within the meaning of Rule 13d-5 of the Exchange Act), other than Tontine
together with its Affiliates, shall own directly or indirectly, beneficially or
of record, greater than 50% of the equity securities of NEI or the Company on a
fully diluted basis; (ii) substantially all of the assets of NEI and its
subsidiaries taken as a whole are sold or NEI is merged or recapitalized and the
stockholders of NEI do not own a majority of the voting stock of the surviving
corporation, or (iii) after the first fully distributed public offering of
voting stock of any member of the Consolidated Company (1) any Person or group
(within the meaning of Rule 13d-5 of the Exchange Act), shall own directly or
indirectly, beneficially or of record, a percentage of the issued and
outstanding voting stock of NEI or the Company on a fully diluted basis, having
ordinary voting power in excess of 35% and in excess of the percentage then
owned, directly or indirectly, beneficially and of record, on a fully diluted
basis, by Tontine together with its Affiliates, or (2) a majority of the seats
on the boards of directors of NEI or the Company (except in the case of any
vacancy for 30 days or less resulting from the death or resignation of any
director) is replaced during a twelve-month period by persons who were neither
(i) nominated by Tontine nor (ii) appointed by directors so nominated, in each
case, whether as the result of the purchase, issuance or sale of securities of
any member of the Consolidated Company or any merger, consolidation,
liquidation, dissolution, recapitalization or similar transaction involving any
member of the Consolidated Company. Notwithstanding the foregoing, no Change of
Control shall have occurred unless the transaction or series of transactions
results in a change in control within the meaning of Code Section 409A and the
regulations thereunder. This Change of Control definition shall be interpreted
in a manner which is consistent with Code Section 409A and the regulations
thereunder.
     “Change of Control Multiple” has the meaning given to such term in
Section 1.06 hereof.
     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute.
     “Company” means Neenah Foundry Company, and (except to the extent the
context requires otherwise) any “subsidiary corporation” of Neenah Foundry
Company, as such term is defined in Section 424(f) of the Code.
     “Company Business” has the meaning given to such term in Section 4.02
hereof.

7



--------------------------------------------------------------------------------



 



     “Confidential Company Information” has the meaning given to such term in
Section 4.02 hereof.
     “Confidential Information” has the meaning given to such term in
Section 3.01 hereof.
     “Consolidated Company” or “Company Group” means NEI, the Company and their
respective Subsidiaries.
     “Effective Date” means April 1, 2008.
     “Employer” has the meaning given to such term in the introductory paragraph
hereof.
     “Employment Period” has the meaning given to such term in Section 1.02
hereof.
     “Equity Incentive Plan” has the meaning given to such term in
Section 2.01(a) hereof.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any similar federal law then in force.
     “Excise Taxes” has the meaning given to such term in Section 2.03 hereof.
     “Executive” has the meaning given to such term in the introductory
paragraph hereof.
     “Good Reason” means termination of the Executive’s employment within a year
following a material diminution in the Executive’s Base Salary, a material
diminution in Executive’s authority, duties and responsibilities or a material
change in the geographic location at which the Executive must perform services.
Executive may not terminate for Good Reason unless he provides the Consolidated
Company with notice of the condition constituting the Good Reason within 90 days
of the existence of the condition and the Company fails to remedy the condition
within 30 days of such notice. See Section 1.06 hereof for an addition to this
definition with respect to Executive.
     “Gross-Up Amount” has the meaning given to such term in Section 2.03
hereof.
     “NEI” has the meaning given to such term in the introductory paragraph
hereof.
     “NEI Common Stock” means NEI’s Common Stock, par value $0.01 per share, as
adjusted for any stock split, stock dividend, share combination, share exchange,
recapitalization, merger, consolidation or other reorganization.
     “Payout Period” has the meaning given to such term in Section 1.06 hereof.
     “Person” shall mean an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.
     “Restricted Period” has the meaning given to such term in Section 4.02(a)
hereof.

8



--------------------------------------------------------------------------------



 



     “Securities Act” means the Securities Act of 1933, as amended, or any
similar federal law then in force.
     “Severance Multiple” has the meaning given to such term in Section 1.06
hereof.
     “Severance Plan” has the meaning given to such term in Section 1.06 hereof.
     “Significant Injury” means significant economic or reputational injury to
the Consolidated Company (such determination to be made by the Board in its
reasonable judgment).
     “Subsidiary” of any Person means a corporation or other entity of which
outstanding shares or ownership interests representing 50% or more of the
combined voting power of such corporation or other entity entitled to elect the
management thereof, are owned directly or indirectly by such Person.
     “Termination Date” means the date, based on the facts and circumstances,
that the Consolidated Company reasonably anticipates that no further services
will be performed after such date or that the level of bona fide services that
the Executive will perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed (whether as
an employee or independent contractor) over the immediately preceding 36 month
period. Executive shall be considered to have terminated in connection with a
leave of absence as provided in applicable regulations issued under Code
Section 409A.
     “Tontine” means Tontine Capital Partners, L.P., a Delaware limited
partnership.
     “Work Product” has the meaning given to such term in Section 4.02(d)
hereof.
ARTICLE VI
GENERAL PROVISIONS
     6.01 Severability. If it is determined that any of the provisions of this
Agreement, including, without limitation, any of the restrictive covenants in
Article IV, or any part thereof, is invalid or unenforceable, the remainder of
the provisions of this Agreement shall not thereby be affected and shall be
given full effect, without regard to the invalid portions.
     6.02 Authorization to Modify Restrictions. The provisions of this Agreement
will be enforceable to the fullest extent permissible under applicable law, and
the unenforceability (or modification to conform to law) of any provision will
not render unenforceable, or impair, the remainder of this Agreement. If any
provision is found invalid or unenforceable, in whole or in part, this Agreement
will be considered amended to delete or modify, as necessary, the offending
provision or provisions and to alter its bounds to render it valid and
enforceable.
     6.03 No Waiver. The failure of either Employer or Executive to insist upon
the performance of any term in this Agreement, or the waiver of any breach of
any such term, shall not waive any such term or any other term of this
Agreement. Instead, this Agreement shall remain in full force and effect as if
no such forbearance or waiver had occurred.

9



--------------------------------------------------------------------------------



 



     6.04 Entire Agreement. This Agreement and the Severance Plan represent the
entire agreement of the parties with respect to Executive’s employment with
Employer and may be amended only by a writing signed by each of them, except as
set forth in the Severance Plan. This Agreement incorporates the terms of and
supersedes the offer letter accepted by the Executive on March 17, 2008.
     6.05 Dispute Resolution.
          (a) Any dispute, controversy or claim arising out of or relating to
this Agreement or any term or provision of this Agreement, including without
limitation any claims of breach, termination or invalidity thereof, shall be
settled by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.
          (b) Notwithstanding the foregoing, each of the Company and Executive
at all times shall have the right to bring an action to enforce the covenants
set forth in Article IV of this Agreement through the courts as it deems
necessary or desirable. The parties agree that any such action may be brought in
a state or federal court located within Wisconsin. The parties waive any and all
objections to jurisdiction or venue. The parties further agree that service of
process may be made by registered mail to the address referred to in
Section 6.09 of this Agreement, and that such service shall be deemed effective
service of process. The arbitrator(s) may award reasonable attorneys’ fees and
other reasonable costs to the Executive if the Executive prevails in the
arbitration with respect to one material issue in dispute.
     6.06 Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of Wisconsin without regard to conflicts of
laws principles.
     6.07 Assignment. This Agreement, and Executive’s rights and obligations
hereunder, may not be assigned by Executive and any purported assignment by
Executive in violation hereof shall be null and void. In the event of any sale,
transfer or other disposition of all or substantially all of Employer’s assets
or business, whether by sale, merger, consolidation, recapitalization,
reorganization or otherwise, Employer may assign this Agreement and its rights
hereunder without Executive’s consent.
     6.08 Counterparts; Section Headings. This Agreement may be executed in any
number of counterparts. Each will be considered an original, but all will
constitute one and the same instrument. The section headings of this Agreement
are for convenience of reference only and will not affect the construction or
interpretation of any of its provisions.
     6.09 Notice. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile to
the recipient. Such notices, demands and other communications shall be sent to
the address indicated below unless the Executive or Employer notifies the other
of a different address:

10



--------------------------------------------------------------------------------



 



To Executive:
Jeffrey S. Jenkins
1712 Dublin Trail #14
Neenah, WI 54956
To Employer:
Neenah Foundry Company
2121 Brooks Street
Neenah, Wisconsin 54957
Fax: (920) 729-3633
Attention: Chairman of the Board
with a copy to (which shall not constitute notice):
GILL & GILL, S.C.
128 North Durkee Street
Appleton, WI 54911
Fax: (920) 739-3027
Attention: Gregory B. Gill, Sr.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement or
caused this Agreement to be executed this 15th day of May, 2008.

                  EXECUTIVE    
 
                /s/ Jeffrey S. Jenkins                   Name: Jeffrey S.
Jenkins    
 
                NEENAH FOUNDRY COMPANY    
 
           
 
  By:
Name:   /s/ Robert E. Ostendorf, Jr.
 
Robert E. Ostendorf, Jr.    
 
  Title:   President and Chief Executive Officer    
 
                NEENAH ENTERPRISES, INC.    
 
           
 
  By:
Name:   /s/ Robert E. Ostendorf, Jr.
 
Robert E. Ostendorf, Jr.    
 
  Title:   President and Chief Executive Officer    

12



--------------------------------------------------------------------------------



 



EXHIBIT A
SEVERANCE PLAN

 



--------------------------------------------------------------------------------



 



NEENAH FOUNDRY COMPANY AMENDED AND RESTATED
2003 SEVERANCE AND CHANGE OF CONTROL PLAN
1. Purpose.
     This plan shall be known as the Neenah Foundry Company Amended and Restated
2003 Severance and Change of Control Plan (the “Plan”). The purpose of the Plan
shall be to set forth payments and other benefits, if any, to which an executive
of Neenah Foundry Company (the “Company”) or any of its Subsidiaries will be
entitled upon termination of such person’s employment. This Plan document
supersedes, in all respects, the prior version of the Plan, (as previously
amended) as of the Effective Date.
2. Definitions. For purposes of this Plan, except when the context clearly
indicates otherwise, the following terms shall have the meanings set forth
below.
     “Affiliate” means, in respect of any Person, any other Person who,
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with such Person. For purposes of this
definition, “control” (including the terms “controlled by” and “under common
control with”) when used in respect of any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract, or otherwise.
     “Base Salary” means, with respect to any Plan Participant, “Base Salary” as
defined in such Plan Participant’s Employment Agreement.
     “Board of Directors” and “Board” mean the board of directors of the
Company.
     “Cause” means, with respect to a Plan Participant, the occurrence of one or
more of the following events: (i) such Plan Participant’s willful and material
breach of, or gross negligence or malfeasance in the performance of, the Plan
Participant’s duties under such Plan Participant’s Employment Agreement;
(ii) any material insubordination by the Plan Participant with respect to
carrying out the reasonable instructions of the Board; (iii) the conviction for,
or the entering of a guilty plea or plea of nolo contendere with respect to, a
felony, the equivalent thereof or other crime with respect to which imprisonment
of more than one year is a possible punishment or that is expected to result in
Significant Injury; (iv) a Plan Participant’s breach of a fiduciary obligation
to the Company Group or breach of any confidentiality or non-competition
obligation set forth herein; (v) any act of moral turpitude or willful
misconduct by the Plan Participant that (1) is intended to result in personal
enrichment of the Plan Participant or any related person at the expense of the
Company Group or (2) is reasonably expected to result in Significant Injury;
provided, however, that the Plan Participant shall have 21 days (or such longer
period as is reasonable under the circumstances) after written notice by the
Company of any such event constituting “Cause” hereunder in which to cure any
failure or default under subsections (i) and (ii) that is curable.
     “Change of Control” means the consummation of any transaction or series of
related transactions, the result of which is that: (i) any Person or group
(within the meaning of Rule 13d-

1



--------------------------------------------------------------------------------



 



5 of the Exchange Act), other than Tontine together with its Affiliates, shall
own directly or indirectly, beneficially or of record, greater than 50% of the
equity securities of NEI or the Company on a fully diluted basis;
(ii) substantially all of the assets of NEI and its Subsidiaries taken as a
whole are sold or NEI is merged or recapitalized and the stockholders of NEI do
not own a majority of the voting stock of the surviving corporation, or
(iii) after the first fully distributed public offering of voting stock of any
member of the Company Group (1) any Person or group (within the meaning of
Rule 13d-5 of the Exchange Act), shall own directly or indirectly, beneficially
or of record, a percentage of the issued and outstanding voting stock of NEI or
the Company on a fully diluted basis, having ordinary voting power in excess of
35% and in excess of the percentage then owned, directly or indirectly,
beneficially and of record, on a fully diluted basis, by Tontine together with
its Affiliates, or (2) a majority of the seats on the boards of directors of NEI
or the Company (except in the case of any vacancy for 30 days or less resulting
from the death or resignation of any director) is replaced during a twelve-month
period by persons who were neither (i) nominated by Tontine nor (ii) appointed
by directors so nominated, in each case, whether as the result of the purchase,
issuance or sale of securities of any member of the Company Group or any merger,
consolidation, liquidation, dissolution, recapitalization or similar transaction
involving any member of the Company Group. Notwithstanding the foregoing, no
Change of Control shall have occurred unless the transaction or series of
transactions results in a change in control within the meaning of Code
Section 409A and the regulations thereunder. This Change of Control definition
shall be interpreted in a manner which is consistent with Code Section 409A and
the regulations thereunder.
     “Change of Control Multiple” means, with respect to any Plan Participant,
“Change of Control Multiple” as defined in such Plan Participant’s Employment
Agreement.
     “Change of Control Payment” has the meaning given to such term in Section
4(b) hereof.
     “COBRA” means Part 6 of Subtitle B of Title I of the Employee Retirement
Income Security Act of 1974, as amended and Section 4980B of the Code.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Committee” means the Compensation Committee of the Board or such other
committee that consists solely of two or more individuals, each of whom is a
Non-Employee Director and an “outside director” within the meaning of Treasury
Regulation Section 1.162-27(e)(3).
     “Company” has the meaning set forth in Section 1 hereof.
     “Company Group” means NEI, the Company and their respective Subsidiaries.
     “Effective Date” means May 15, 2008.
     “Employment Agreement” means the written agreement between any Plan
Participant and the Company or any of its Subsidiaries pursuant to which such
Plan Participant is entitled to the benefits under the Plan.

2



--------------------------------------------------------------------------------



 



     “Employment Period” means, with respect to a Plan Participant’s employment,
the period from the effective date of the Employment Agreement until the date
the Plan Participant is no longer employed with the Company.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Excise Taxes” has the meaning given to such term in Section 4(b) hereof.
     “Good Reason” means with respect to any Plan Participant, the termination
of such Plan Participant’s employment within a year following a material
diminution in Participant’s Base Salary, a material diminution in the
Participant’s authority, duties and responsibilities or a material change in the
geographic location at which the Plan Participant must perform services and,
solely with respect to Robert E. Ostendorf, either: (i) the failure of the
Company Group to nominate Mr. Ostendorf to the Board of Directors of NEI and
each of its subsidiaries; or (ii) the Board repeatedly overrides, supersedes or
disregards reasonable decisions by Mr. Ostendorf or reasonable recommendations
made by Mr. Ostendorf to the Board such that the Board materially interfered
with Mr. Ostendorf’s ability to effectively function as President and Chief
Executive Officer. A Participant may not terminate for Good Reason unless he
provides the Company Group with notice of the condition constituting the Good
Reason within 90 days of the existence of the condition and the Company Group
fails to remedy the condition within 30 days of such notice.
     “Gross-Up Amount” has the meaning given to such term in Section 4(b)
hereof.
     “NEI” means Neenah Enterprises, Inc. a Delaware corporation (formerly known
as ACP Holding Company).
     “Non-Employee Director” has the meaning given to such term in Rule 16b-3
under the Exchange Act and any successor thereto.
     “Payout Period” means, with respect to any Plan Participant, “Payout
Period” as defined in such Plan Participant’s Employment Agreement.
     “Person” shall mean an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.
     “Plan” has the meaning set forth in Section 1 hereof.
     “Plan Participant” means each of Robert E. Ostendorf, Jr., Gary LaChey,
Frank Headington, Timothy Koller, William Martin, Steve Shaffer, John Andrews,
Robert Gitter, Dennis O’Brien, Joseph Harvey, Ronald Schmucker, Jeffrey S.
Jenkins and any other employee of the Company Group selected by the Board or the
Committee.”
     “Severance Multiple” means, with respect to any Plan Participant,
“Severance Multiple”

3



--------------------------------------------------------------------------------



 



as defined in such Plan Participant’s Employment Agreement.
     “Severance Payments” has the meaning given to such term in Section 4(a)
hereof.
     “Significant Injury” means significant economic or reputational injury or
both (such determination to be made by the Board in its reasonable judgment) to
the Company Group.
     “Subsidiary” of any Person means a corporation or other entity of which
outstanding shares or ownership interests representing 50% or more of the
combined voting power of such corporation or other entity entitled to elect the
management thereof, or such lesser percentage as may be approved by the
Committee, are owned directly or indirectly by such Person.
     “Tontine” means Tontine Capital Partners, L.P., a Delaware limited
partnership.
3. Administration.
     The Plan shall be administered by the Committee; provided, that the Board
may, in its discretion, at any time and from time to time, resolve to administer
the Plan, in which case the term “Committee” shall be deemed to mean the Board
for all purposes herein. Subject to the provisions of the Plan, the Committee
shall be authorized to: (i) select persons to participate in the Plan in
addition to those entitled to participate in the Plan pursuant to Employment
Agreements entered into at or prior to the Effective Date; (ii) determine the
form, substance, terms and conditions of each additional grant made under the
Plan; (iii) certify that the conditions and restrictions applicable to any grant
have been met; (iv) modify the terms of grants made under the Plan; (v) make any
adjustments necessary or desirable in connection with grants made under the Plan
to eligible participants located outside the United States; (vi) adopt, amend,
or rescind rules and regulations for the administration of the Plan, including,
but not limited to, correcting any defect or supplying any omission, or
reconciling any inconsistency in the Plan or in any Employment Agreement, in the
manner and to the extent it shall deem necessary or advisable, including so that
the Plan and the operation of the Plan complies with the Code to the extent
applicable and other applicable law; and (vii) exercise such powers and perform
such acts as are deemed necessary or advisable to promote the best interests of
the Company with respect to the Plan; provided, that in no event shall any
amendment, modification, adjustment, correction or supplement to the Plan
pursuant to the foregoing clauses (i) through (vii) adversely affect any Plan
Participant without such Plan Participant’s consent. The validity, construction,
and effect of the Plan and any rules and regulations relating to the Plan shall
be determined in accordance with applicable federal and state laws and rules and
regulations promulgated pursuant thereto. No member of the Committee and no
officer of the Company shall be liable for any action taken or omitted to be
taken by such member, by any other member of the Committee or by any officer of
the Company in connection with the performance of duties under the Plan, except
for such person’s own willful misconduct or as expressly provided by statute.
     The expenses of administering the Plan shall be borne by the Company.

4



--------------------------------------------------------------------------------



 



4. Severance Arrangements; Change of Control Payments.
     (a) Severance Arrangement. Except as provided in Sections 4(b), 4(c) and
4(d) below, if any Plan Participant’s employment with a member of the Company
Group is terminated by such Person other than for Cause, or if any Plan
Participant resigns from employment with such Person for Good Reason, such Plan
Participant shall receive, during the Payout Period, (x) severance payments
(“Severance Payments”) equal in the aggregate to the product of (1) the
Severance Multiple and (2) Base Salary of such Plan Participant and (y) the
health benefits, at the Company’s cost (subject to satisfying insurability
requirements), to which such Plan Participant would otherwise have been entitled
pursuant to the Employment Agreement (subject to such Plan Participant’s COBRA
election) and outplacement services, in each case, for the Payout Period.
Severance Payments shall be made bi-weekly, in accordance with normal payroll
practices for the Payout Period except that if any class of NEI common stock is
publicly tradable on an established securities market, no amounts shall be paid
pursuant to this Section 4(a) during the first 6 months following a
Participant’s termination unless the payments satisfy the requirements for
separation pay due to involuntary separation from service as provided in Treas.
Reg. 1.409A-1(b)(9)(iii). The Company’s health benefits and outplacement
services described above will be made available until the earlier of the end of
the Payout Period or the receipt of comparable benefits on re-employment.
Severance Payments shall not be reduced as a result of re-employment or
otherwise.
     (b) Termination upon Change of Control. If any Plan Participant’s
employment with a member of the Company Group is terminated by such Person other
than for Cause or if any Plan Participant resigns from employment with such
Person for Good Reason, in each case, within one year after a Change of Control,
such Plan Participant shall receive a lump sum cash payment in an amount equal
to the product of (x) the Change of Control Multiple and (y) Base Salary (the
“Change of Control Payment”). The Change of Control Payment (i) will be payable
by the Company to such Plan Participant in a lump sum within 30 days of such
Plan Participant’s termination pursuant to the preceding sentence, (ii) is not
subject to mitigation or reduction upon re-employment or otherwise and
(iii) will be increased to provide for payment of an additional amount (the
“Gross-Up Amount”) such that the net amount retained by the Plan Participant,
after payment of (1) any excise taxes due on the Change of Control Payment under
Section 4999 of the Code or any corresponding or applicable state law provision
(“Excise Taxes”) and (2) any federal, state or local income tax and any Excise
Taxes due in respect of the Gross-Up Amount, shall equal the Change of Control
Payment. Clauses (i) and (ii) of the immediately preceding sentence shall apply
to the Gross-Up Amount. Such Plan Participant shall also be entitled to the
continuation of health benefits (subject to satisfying insurability
requirements) and outplacement services during the Payout Period on the same
basis as provided pursuant to Section 4(a), subject to mitigation upon
re-employment and receipt of comparable benefits set forth in Section 4(a).
Payments made upon termination following a Change of Control are in lieu of any
severance payments described in Section 4(a) above that would otherwise be
payable following such termination. Notwithstanding the foregoing, if any class
of NEI common stock is publicly tradable on an established securities market, no
amounts shall be paid pursuant to this Section 4(b) during the first 6 months
following a Participants termination unless the payments satisfy the
requirements for separation pay due to involuntary separation from service as
provided in Treas. Reg. 1.409A-1(b)(9)(iii).

5



--------------------------------------------------------------------------------



 



     (c) Notwithstanding any other provision of Section 4 to the contrary, to
the extent that: (i) NEI common stock is publicly tradable on an established
securities market and (ii) any benefits provided pursuant to Section 4 during
the first six months after the Participant’s termination are not paid pursuant
to a qualified plan, a bona fide sick leave or vacation plan, a disability plan,
a death benefit plan or a plan providing medical expense reimbursements which
are non-taxable or a separation pay plan (within the meaning of the regulations
under Code Section 409A), the Participant shall pay the cost of such coverage
during the first six months following termination and shall be reimbursed for
the cost of such coverage six months after Participant’s termination.
Notwithstanding any other provision of this Section 4 to the contrary, including
the preceding sentence, if the provision of any medical benefits coverage
pursuant to this Section 4 would be discriminatory within the meaning of Code
Section 105(h), then, to the extent necessary to prevent such discrimination,
the Participant (or his survivors, as the case may be) shall pay the cost of
such coverage and Participant (or his survivors, as the case may be) shall not
be reimbursed by any member of the Company Group for doing so.
     (d) Notwithstanding any other provision in this Plan or in the Plan
Participant’s Employment Agreement, before the Severance Payments or Change of
Control Payment and benefits under Sections 4(a) or 4(b) of this Plan are paid
to a Plan Participant, the Plan Participant must first execute, return to the
Company in a timely manner, and not revoke, any release(s) of claims against the
Company, its Subsidiaries, shareholders, officers, directors, employees, agents,
and the Plan as may be required under such Plan Participant’s Employment
Agreement to receive payments in connection with the termination of the Plan
Participant’s employment.
5. Termination of Employment.
     A Participant shall be considered terminated for purposes of the Plan if,
based on all relevant facts and circumstances, the Company Group reasonably
anticipates that no further services will be performed after such date for any
member of the Company Group or that the level of bona fide services that the
Participant will perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed (whether as
an employee or independent contractor) over the immediately preceding 36 month
period. A Participant shall be considered to have terminated in connection with
a leave of absence as provided in applicable regulations issued under Code
Section 409A.
6. Amendment under the Plan.
     The terms of any outstanding award, payment, grant or incentive under the
Plan may be amended from time to time by the Committee solely to provide rights
under the Plan that are more favorable to any Plan Participant; provided, that
if such amendment adversely affects the rights of any Plan Participant, such
amendment shall be deemed to affect such Plan Participant only upon such Plan
Participant’s written consent.

6



--------------------------------------------------------------------------------



 



7. Commencement Date; Termination Date.
     The date of commencement of the Plan shall be the Effective Date.
     Each Plan Participant shall be paid the awards, payments, grants and
incentives to which such Plan Participant is entitled pursuant to the Plan as of
the Effective Date, and the Plan shall not be terminated unless and until each
Plan Participant receives such awards, payments, grants and incentives. No
termination of the Plan shall materially and adversely affect any of the rights
or obligations of any Plan Participant, without such Plan Participant’s written
consent, under any grant of any incentives theretofore granted under the Plan.
8. Severability.
     Whenever possible, each provision of the Plan shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Plan is held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of the Plan.
9. Governing Law.
     The Plan shall be governed by the corporate laws of the State of Delaware,
without giving effect to any choice of law provisions that might otherwise refer
construction or interpretation of the Plan to the substantive law of another
jurisdiction.

7



--------------------------------------------------------------------------------



 



EXHIBIT B
FULL AND FINAL RELEASE OF CLAIMS

 



--------------------------------------------------------------------------------



 



FULL AND FINAL RELEASE OF CLAIMS
     NOW COMES Neenah Foundry Company, its officers, directors, administrators,
trustees, employees and any and all subsidiaries or related corporate entities
(hereinafter “Employer”) and                      (hereinafter “Executive”),
enter into this full and final release of all claims and agrees as follows:
     The Executive acknowledges that he has been advised by the Employer to
consult with an attorney before signing this Agreement and that he has been
given forty-five (45) days to review and consider this Agreement and the
documents provided with it. Executive also acknowledges that he has had the
opportunity to obtain all advice and information he deems necessary about
matters related to this Agreement.
1. In consideration for the “Severance Payments and Benefits” and/or the “Change
in Control” payments and benefits outlined in the Employment Agreement between
the Employer and the Executive:

(a)   The Executive agrees that except for any claims Executive may have for
worker’s compensation benefits (which are not released by this Agreement),
Executive agrees to and does release and forever discharge the Employer, any
related or successor corporation or other entity, its benefit plans and
programs, and all of their officers, directors, executives, administrators and
trustees (collectively the “Released Parties”) from any and all losses,
expenses, liabilities, claims, rights and entitlements of every kind and
description (collectively referred to as “Claims”), whether known or unknown,
that Executive has now or may later claim to have had against any of the Parties
Released by this Agreement arising out of anything that has occurred up through
the date Executive signs this Agreement, including, without limitation, any
Claims arising out of Executive’s employment or termination of employment with
the Employer. This release includes, but is not limited to, any Claims for back
pay, reinstatement, personal injuries, breach of contract (express or implied),
breach of any covenant of good faith and fair dealing (express or implied), or
for recovery of any losses or other damages to Executive or his property based
on any alleged violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.
Section 2000e et seq. (prohibiting discrimination on account of race, sex,
color, national origin or religion); the Age Discrimination in Employment Act of
1967, 29 U.S.C. Section 621 et seq. (prohibiting discrimination on account of
age); the Americans With Disabilities Act of 1990, 42 U.S.C. Section 12101 et
seq. (prohibiting discrimination on account of disabilities); the Employee
Retirement Income Security Act of 1974, 29 U.S.C. §1001 et seq.; or any other
federal, state or local statutory or common law.       Executive acknowledges
that he may have sustained or may yet sustain damages, costs or expenses that
are presently unknown and that relate to Claims between Executive and the
Parties Released by this Agreement. Executive expressly waives and relinquishes
all rights and benefits which Executive may have under any state or federal
statute or common law principle that would otherwise limit the effect of this
Agreement to Claims

1



--------------------------------------------------------------------------------



 



    known or suspected prior to the date Executive signs this Agreement, and do
so understanding and acknowledging the significance and consequences of such
specific waiver. Thus, for the purpose of implementing a full and complete
release and discharge of the Parties Released by this Agreement, Executive
expressly acknowledges that this Agreement is intended to include in its effect,
without limitation, all Claims which Executive does not know or suspect to exist
in his favor at the time he signs this Agreement, and that this Agreement
contemplates the extinguishment of any such Claim or Claims.   (b)   Executive
agrees that, except to the extent such right may not be waived by law, he will
not commence any legal action or lawsuit, or otherwise assert any Claim, in
violation of the release stated above or on any Claim released above. This
“covenant not to sue” does not, however, prevent Executive from seeking a
judicial determination of the validity of his release of Claims under the Age
Discrimination in Employment Act (ADEA).

2. Executive understands this Agreement does not limit any right he may have to
make a claim for worker’s compensation benefits, nor does it limit him or the
Employer’s right to enforce this Agreement. In addition, this Agreement does not
waive any rights or claims that may arise after the date he signs it.
3. Should any provision of this Agreement be declared or be determined by any
court to be illegal or invalid, the validity of the remaining parts, terms or
provisions shall not be affected thereby, and the illegal or invalid part, term,
or provision shall be deemed not to be a part of this Agreement.
4. Executive understands that this Agreement does not become enforceable until
seven (7) days after he has signed it and submitted it to the Employer, and that
he can revoke it at any time during those seven days. If Executive decides to
revoke this Agreement, he will deliver a signed notice of revocation to the
Employer before the end of the seven-day period. Upon delivery of a timely
notice of revocation, this Agreement will be null and void and neither the
Employer nor Executive will have any rights or obligations under it. Executive
understands that this Agreement, when enforceable, shall be binding upon the
parties hereto, including my heirs, administrators, representatives, executors,
and assigns.
5. Acknowledgements/Revocation Rights. Each party acknowledges that it has
entered into this Agreement knowingly, freely and voluntarily. The Executive
acknowledges that:

(a)   He has been advised by the Employer to consult with legal counsel before
signing this Agreement;   (b)   He has forty-five (45) days from the date of his
receipt of this Agreement within which to consider it. If the Executive does not
execute and return this Agreement to the Employer’s representative identified in
paragraph 5d within forty-five (45) days, this Agreement shall be void and
withdrawn;   (c)   He understands that this Agreement includes a final general
release of the Employer, its officers, directors, agents, members, executives,
affiliates, predecessors, successors,

2



--------------------------------------------------------------------------------



 



    assigns and all persons acting by, through, under or in concert with them
including but not limited to any claim he might have under the Older Workers
Benefit Protection Act; and   (d)   He may, within seven (7) calendar days
following the date of his execution of this agreement, revoke the Agreement by
giving written notice of his intent to revoke to the Employer’s representative
identified as follows:

PERSONAL & CONFIDENTIAL
GILL & GILL, S.C.
Gregory B. Gill, Sr.
128 North Durkee Street
Appleton, WI 54911
Telephone (920) 739-1107
Facsimile (920) 739-3027
E-mail: gbgillsr@new.rr.com
This Agreement shall not become effective or enforceable until this 7-day
revocation period has expired. TIME IS OF THE ESSENCE WITH REGARD TO THIS
PARAGRAPH.
6. This Agreement constitutes the complete agreement and understanding Executive
has reached with the Employer regarding the termination of my employment. It is
not, and shall not be interpreted or construed as, an admission or indication
that the Employer has engaged in any wrongful or unlawful conduct of any kind.
7. EXECUTIVE HAS READ THIS AGREEMENT. EXECUTIVE UNDERSTANDS ITS TERMS AND
CONDITIONS. EXECUTIVE HAS NOT BEEN COERCED INTO SIGNING THIS AGREEMENT, AND
EXECUTIVE VOLUNTARILY AGREES TO ABIDE BY ITS TERMS BECAUSE THEY ARE SATISFACTORY
TO HIM. NO PROMISE OR INDUCEMENT OF ANY KIND HAS BEEN MADE TO HIM BY THE
EMPLOYER OR ANYONE ELSE TO CAUSE HIM TO SIGN THIS AGREEMENT, EXCEPT AS SET FORTH
ABOVE. EXECUTIVE ACKNOWLEDGES THAT THE SEVERANCE BENEFITS THAT HE WILL RECEIVE
AS A RESULT OF SIGNING THIS AGREEMENT ARE ADEQUATE AND THE ONLY CONSIDERATION
FOR THIS AGREEMENT.

3



--------------------------------------------------------------------------------



 



NOTE: This Agreement must be signed and returned to the Employer without any
alteration. Any modification or alteration of any terms of this Agreement voids
the Agreement in its entirety. The Executive must sign this Agreement to qualify
for these benefits.

             
 
Executive’s Signature
     
 
     Date    
 
           
 
For Neenah Foundry Company
     
 
     Date    

4